DETAILED ACTION
The following Office action concerns Patent Application Number 16/475,175.  Claims 1-10 and 12-20 are pending in the application.  Claims 2-8 and 18-20 are withdrawn from consideration as being drawn to non-elected species.
The applicant’s amendment filed January 3, 2022 has been entered.
The previous rejection of claims 1, 9, 10, 12, 14, 15 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous rejection of claims 1, 9, 10, 12-15 under 35 USC 102 or 103 is maintained and discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13, 16 and 17 are rejected under 35 U.S.C. § 112(b) because the limitation "the compound...is used in the emitting layer” is indefinite.  The claims do not set forth any actual step(s) involved in a method of using the compound in an emitting layer, therefore, it is unclear what method the applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps 

Claim 17 is rejected under 35 U.S.C. § 112(b) because the limitation "the compound is used as a matrix material” is indefinite.  The claim does not set forth any actual step(s) involved in a method of using the compound as a matrix material, therefore, it is unclear what method the applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  MPEP § 2173.05(q).
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 9, 10, 12, 14 and 15 are rejected under 35 U.S.C. § 102 as being anticipated by Krzeszewski et al (Chem. Eur. J., 2016, 22, pp. 16478-88, included in the applicant’s IDS).  
Krzeszewski et al teaches an organic semiconductor compound having the structure:
    PNG
    media_image1.png
    228
    280
    media_image1.png
    Greyscale
(p. 16478-16479, Formula 6a).  The above compound satisfies claimed formulas (1) and (2) with “X” and “Y” being CR, and with the R groups being H, alkyl, or an aromatic ring system having six aromatic ring atoms.  The above compound is combined with a solvent to form a formulation (Table 2).  The compound is used in an organic light-emitting diode (p. 16478).  An organic .
Claims 13, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Krzeszewski et al in view of Fortte et al (US 2012/0172597).
Krzeszewski et al teaches an organic semiconductor compound for use in an organic light-emitting diode as described above.  Krzeszewski et al does not teach that the device includes a light emitting layer.
However, Fortte et al teaches an organic light-emitting diode containing a light emitting layer comprising an organic semiconductor compound (par. 1-2, 86-88).  The compound is used as a matrix material (par. 83).  The organic light-emitting diode is an organic electroluminescent device (par. 86). 
Krzeszewski et al teaches use of an organic semiconductor compound in an organic light-emitting diode, but Krzeszewski is silent regarding the structure of the device.  Fortte et al teaches that an organic light-emitting diode contains a light-emitting layer comprising an organic semiconductor compound (par. 86, 88).  A person of ordinary skill in the art would have motivated by design need to combine the emitting layer of Fortte et al with the device and compound of Krzeszewski et al in order to obtain an OLED having high charge mobility.

Response to Arguments
The applicant argues that the limitation “two R radicals together may also form a monocyclic or polycyclic aliphatic or heteroaliphatic ring system” excludes a compound in which the R groups form an aromatic ring system.  However, claim 1 expressly recites that R includes “an aromatic or heteroaromatic ring system which has 5 to 60 aromatic ring atoms.”  In the compound Krzeszewski et al shown above, two R groups form an aromatic ring system having 6 aromatic ring atoms.  The R group structure satisfies the claim requirement that R be “an aromatic...ring system which has 5 to 60 aromatic ring atoms.”  The claim limitation which optionally allows R groups to form an aliphatic ring system does not prohibit R groups from forming an aromatic ring system or any other structure within the scope of the claim.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 25, 2022